Citation Nr: 0725396	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-16 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from March 1971 to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in September 2006, 
at which time the Board determined that additional 
evidentiary development was necessary.  The case was remanded 
to the RO via the Appeals Management Center (AMC).  The 
requested development has been completed and the claim is now 
properly before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran was not engaged in combat with the enemy 
during his active military service.

2.  The veteran has not provided sufficient information 
regarding his claimed in-service stressors in order for U.S. 
Army and Joint Services Records Research Center (JSRRC) to 
research and verify whether the claimed events actually 
occurred; nor has the veteran otherwise provided credible 
supporting evidence that the claimed in-service stressors 
actually occurred.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 
(2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In December 2006, the AMC sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The December 2006 letter informed the veteran that 
VA would assist him in obtaining records in the custody of a 
Federal department or agency, including VA, the service 
department, and the Social Security Administration.  He was 
advised that it was his responsibility to send medical 
records showing he has a current diagnosis as well as records 
showing a relationship between his claimed disability and 
service, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was 
specifically asked to submit specific details about the 
stressful incidents in service that resulted in his PTSD, as 
well as credible supporting evidence that his claimed 
stressors actually occurred.  He was also specifically asked 
to provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1). 

The Board finds that the content of the December 2006 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an April 2007 SSOC provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case, to whatever any 
such presumption may arise, it has been rebutted by the post-
remand notices provided by the RO/AMC.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision, since the AMC's 
December 2006 letter informed the veteran of the provisions 
of the Dingess decision.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Facts and Analysis 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2006).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

In this case, the veteran has provided information about 
various stressful events that occurred during his military 
service.  In January 1999, the veteran reported that he was a 
helicopter mechanic and also worked in the motor pool during 
service.  He reported that he was not involved in actual 
combat with enemy personnel, but that his "hooch" was 
located under a gun tower and that he was occasionally under 
fire on guard duty.  In March 1999, the veteran reported that 
he was exposed to rocket, mortar, and small arms fire while 
in Vietnam.  The examining physician noted that the veteran 
said he was exposed to dead and wounded individuals and that 
he was frightened the entire time he was in Vietnam.  An 
October 2001 mental status evaluation reflects the veteran 
reported that when he flew into Vietnam, there were 
explosions and rockets going off and he also reported that 
his base was attacked often, including one incident where it 
was hit by friendly fire.  Likewise, the February 2003 VA 
examination report reflects that the veteran reported serving 
in the 173rd Infantry Division and that he was subject to 
mortar, rocket, and sniper fire while at Da Nang.  

Review of the record reveals the veteran has been diagnosed 
with PTSD based upon his report of stressful events in 
service.  See VA outpatient treatment records dated in 
January 1999, March 1999, May 2000; see also February 2003 VA 
examination report.  The Board specifically notes that the 
examiner who conducted the February 2003 VA examination noted 
that it appears the veteran was involved in combat sufficient 
to potentially cause symptoms of PTSD.  However, after 
careful review of the evidence, the Board finds the veteran 
has not provided any sufficiently specific information as to 
in-service stressor events that can be verified by the 
service department, or provided any credible evidence showing 
that his claimed stressors actually occurred.  

As an initial matter, the Board finds there is no official 
evidence of record which establishes that the veteran engaged 
in combat with the enemy during his service in Vietnam.  In 
this regard, the Board notes that the veteran's awards and 
decorations, the National Defense Service Medal, Vietnam 
Service Medal, and Vietnam Campaign Medal, are not indicative 
of participation in combat.  In addition, the Board notes 
that, when this claim was remanded in September 2006, the 
Board acknowledged that the veteran had made reference to a 
potentially verifiable combat stressor, as to which 
additional information was needed from him to assist the 
service department in corroborating such an event.  

In this regard, the Board again notes that, in December 2006, 
the AMC sent the veteran a letter asking him to submit 
additional information regarding his claimed stressors, 
specifically the incidents when he was exposed to mortar, 
rocket, small arms and/or sniper fire at Da Nang with the 
173rd Infantry Division.  The veteran was requested to 
include a detailed description of each incident, including 
the month or season and year of each incident and the 
specific unit to which he was assigned at the time of each 
incident.  To date, the veteran has not responded to the 
December 2006 letter by providing any clarifying information 
regarding his claimed stressors, specifically an approximate 
month and year in which they occurred.  The Board recognizes 
that it has been many years since these events occurred, and 
the veteran may have a difficult time remembering specific 
details and dates about certain events; however, the 
requested additional information is critical to the veteran's 
claim, and without further reasonably specific information as 
to time periods, the U.S. Army and Joint Services Records 
Research Center is unable to verify that the alleged events 
actually occurred.  The Board does note that the veteran's DD 
Form 214 indicates that he served in Vietnam for 6 months, 
from October 1971 to April 1972; however, the December 2006 
letter informed the veteran that he must provide a three-
month time frame in order for JSRRC to research his claimed 
stressors, and as noted, the veteran has not provided such 
information.  

Although the veteran has not provided enough information for 
JSRRC to verify his stressors, he was informed that he could 
also substantiate his claim by providing independent, 
credible evidence showing the stressful events actually 
occurred, such as statements from fellow servicemen who 
experienced the events with him and who can verify his 
involvement in the events.  However, the veteran has not 
submitted any such evidence or statements.  In evaluating 
this claim, the Board also finds probative that the veteran's 
personnel records do not assist him in establishing that the 
claimed events occurred.  In this regard, the Board notes 
that his DD Form 214 shows his military occupational 
specialty (MOS) was a helicopter and aircraft repairman.  
However, there is no independent evidence of record showing 
his response to his duties as a helicopter repairman involved 
intense fear, helplessness, or horror, or that he came under 
fire while on guard duty.  

In summary, the Board finds the record is negative for any 
corroboration of the veteran's claimed in-service stressors.  
With all due respect for his contentions, there is no 
independent, credible evidence establishing that his claimed 
stressors actually occurred.  In fact, the only evidence of 
record in support of the veteran's claimed stressors consists 
of his own statements regarding the stressful events, which, 
under the law, is not enough to establish that those events 
occurred or support a valid diagnosis of PTSD. 

As a result, the Board finds the veteran has not provided 
credible evidence of an in-service stressor upon which a 
valid diagnosis of PTSD may be based.  Thus, the 
preponderance of the competent and probative evidence is 
against the veteran's claim for service connection for PTSD, 
and the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


